DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., Pub. No.: US 20030093219 A1, in view of FANG et al., Pub. No.: US 20160142492 A1, further in view of Bauer et al., Pub. No.: US 20180002010 A1.

Regarding claim 1, 11 & 16, Schultz et al. discloses a method & an apparatus & a non-transitory computer-readable storage medium comprising: 
receiving an input specifying an origin, a destination, or a combination thereof,  retrieving risk-related data for one or more candidate three-dimensional routes based on the origin, the destination, or a combination thereof, wherein the risk-related data indicates an occurrence of a safety risk to a vehicle traveling at least one of the one or more candidate three- dimensional routes at a specified time ([0073] The operator, pilot or dispatcher can interact with the route solver through the user interface 125. One screen shot of the user interface is shown in FIG. 2. The operator can enter the origin, destination, required time of arrivals, stopping points along the route, hazards, such as severe weather, volcanic ash, special use airspace, and politically sensitive regions, hazard weightings, and required time of arrival. Prior to selecting a time of arrival, the operator can ask for a computation of the time of arrival window. The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled. Two hazards in FIG. 2 are labeled 4* and 5*. Their heights are shown in lower frame below the world view. & [0014] FIG. 3A is a plot showing a three dimensional representation of hazardous weather by a polygon having a top and bottom height. & [0018] FIG. 6A is a three dimensional graphical representation of how to determine the length of a horizontal step in a hazard area. & [0019] FIG. 6B is a two dimensional graphical representation of how to determine the length of a horizontal step in an hazard area. & [0024] FIG. 10A is a representation of a three dimensional grid of nodes used by the route optimizer. & [0036] The vertical path is determined by use of an adaptive algorithm, which takes into account three dimensional hazard areas. The three  dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component.) and
Schultz et al. is not explicit on “dynamic population density data”, however, FANG et al., US 20160142492 A1, teaches METHODS AND DEVICES FOR CONTROLLING VEHICULAR WIRELESS COMMUNICATIONS and discloses;
wherein the risk-related data includes at least dynamic population density data ([0042] “Some embodiments employ a centralized computing device, which utilizes the information of the real time population density, vehicles density as well as other useful information from various areas of the city, to set a scheduling policy which limits what data transmissions can be made from vehicles in certain areas. In embodiments, the scheduling policy also sets priorities for different types of data 
FANG et al., teaches that these features are useful in order to provide a method of controlling vehicular wireless communications of an on-board wireless communications unit of a vehicle, and setting a wireless communications policy defining what vehicular wireless communications are permitted to be transmitted in the geographical area, based on the received information (see Abstract) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by FANG et al., with the system disclosed by Schultz et al. in order for predicting a change in at least one of the number of people and the number of vehicles with on-board wireless communications units in the geographical area (se para.[0010]).
Further Shultz et al discloses;
based on a least a portion of the risk-related data, generating a virtual obstacle object to represent an aggregated risk level for the vehicle to operate over at least one area associated with at least one of the one or more candidate three-dimensional routes, wherein the virtual obstacle object is a three-dimensional volume that extends from the at least one area and is proportional to the aggregated risk level  ([0014] FIG. 3A is a plot showing a three dimensional representation of hazardous weather by a polygon having a top and bottom height. & [0015] FIG. 3B is a plot showing the top and bottom heights of the polygon of FIG. 3A. & [0017] FIG. 5 is a computer screen shot of NCAR graded data showing hazard regions defined with polygon boundaries. & [0018] FIG. 6A is a three dimensional graphical representation of how to determine the length of a ; and 
generating a select three-dimensional route for the vehicle to travel at the specified time, wherein the select three-dimensional route is generated (i) based on the input, (ii) to avoid traveling through the virtual obstacle object, and (iii) based on computing that risk- related data for the select three-dimensional route meets a risk threshold ([0206] The route solver provides an aid to airlines dispatchers or pilots to help them plan routes. In general when planning flights the pilot or dispatcher wants to minimizing fuel, time and over-flight fees, avoid hazard regions such as severe weather (convection, turbulence, and icing), special use airspace, volcanic ash and environmentally and politically sensitive regions. The routing problem is illustrated in FIG. 14. For best fuel and time performance the best route may follow wind profiles and may fly around, above or below hazard regions. & [0207] Routes are found that satisfy one or more of the 
(for claim 11) at least one processor; and at least one memory including computer program code for one or more programs  the at least one memory and the computer program code configured to, with the at least one processor  (Shultz discloses [0070]“Route solver 110 is hosted in a digital computer with a video monitor in one embodiment. A processor receives wind and temperature information 115 such as from NWS Global GRIB Data, which provides the solver with representations of winds aloft and temperature.” & [0034] Software for the system is stored on computer readable medium. In one embodiment the software is stored on secondary storage, such as a disk drive and loaded into main memory and cache of the computer as needed. The software is written in the form of modules that generally provide a single function or subsets of related functions. However, in various embodiments, the software comprises a single module or many modules, and there is no requirement that functions be grouped together. Hardware and/or firmware is used to implement the invention in further embodiments. The software may implement the functions, or simply facilitate the performance of the function by a human by providing menu driven interfaces, or other means of providing information to the system for database storage.)
(for claim 16) A non-transitory computer-readable storage medium for routing a drone using digital map data representing a network of underground passageways, interior passageways, or a combination thereof, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: Bauer et al. discloses at para. 
Bauer et al., teaches that these features are useful in order for navigating the UAV to a landing location. A location of the UAV is determined to correspond to a first safe location for vertical inspection.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bauer et al., with the system disclosed by Schultz et al. in order for utilizing an unmanned aerial vehicle (UAV), an operator can quickly and safely obtain detailed image and/or other sensor data of structures. By working with a UAV, the operator can initiate an automatic scanning process of identified structures, without having to place himself/herself in harm's way. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to 

Regarding claims 2, 12 & 17, Schultz et al. discloses the method of claim 1, the apparatus of claim 11, & the storage medium of claim 16, wherein the three-dimensional route is an aerial flight path, and wherein the vehicle is an aerial vehicle ([0035] Route optimization for a vehicle, such as an aircraft is provided by the route optimizer of the present invention. The route optimization consists of a lateral path and a vertical path. The lateral path is determined largely in accordance with US patent application: "Multi-Dimensional Route Optimizer" , Ser. No. 09/223,846, filed Dec. 31, 1998 assigned to the same assignee as the present application, and which is hereby incorporated by reference for its teaching of lateral route optimization using a recursive algorithm. & [0070] The route solver, represented generally at 110 in FIG. 1, computes a four-dimensional (three positions and time) route that minimizes a composite cost function consisting of fuel, time, hazard costs, and overflight fees, and meets required times of arrival (RTA's).).

Claims 3-4, 13-14 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., Pub. No.: US 20030093219 A1, in view of FANG et al., Pub. No.: US 20160142492 A1, further in view of Bauer et al., Pub. No.: US 20180002010 A1, and further in view of Gilboa-Amir-Asaf et al., Patent No.: US 10553122 B1 .

Regarding claim 3-4, 13-14 & 18-19, Schultz et al. discloses the method of claim 1, the apparatus of claim 11, & the storage medium of claim 16. 
Shultz et al. is not explicitly disclosing “updating data and route”, however Gilboa-Amir-Asaf et al., US 10553122 B1, teaches Unmanned Aerial Vehicle Data Collection For Routing and disclose, further comprising: 
(claims 3,13,18) updating the risk-related data; and updating the three-dimensional route based on the updated risk-related data (col.2 lines 29-43 (17) This disclosure describes an automated system that receives and utilizes travel 
(claims 4, 14 & 19), wherein the updating of the risk-related data, the updating of the three-dimensional route, or a combination thereof is performed in real-time, continuously, periodically, according to a schedule, or a combination thereof (col.30 lines 10-17 (125) The grounding module 1332 may assist the flight controller 1328 in grounding/landing the UAV. The grounding module 1332 may select a landing site from predetermined landing sites and/or using a real time landing site selection process, which may leverage computer vision from images gathered by an imaging device of the UAV 400. The grounding module 1332 may also implement a protocol to execute a test flight and/or to resume a flight & col.20 lines 35-67 (85) In various implementations, updated travel related data may be received through various types of processes. For example, if a determination is made that a first UAV has deviated from a planned travel route to avoid a location in an area, a second UAV may be sent to collect travel related data 
Gilboa-Amir-Asaf et al., teaches that these features are useful in order to receive and utilize travel related data from unmanned aerial vehicles (“UAVs”) and other sources (e.g., data aggregators, weather services, obstacle databases, etc.) for optimizing the scheduling and routing of deliveries by UAVs (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gilboa-Amir-Asaf et al., with the system disclosed by Schultz et al. in order to receive and utilize travel related data from unmanned aerial vehicles (“UAVs”) and other sources (e.g., data aggregators, weather services, obstacle 


Regarding claim 7, Schultz et al. discloses the method of claim 1, wherein the input further specifies a target altitude for the three dimensional route, and wherein the three-dimensional route is further determined based on the target altitude ([0093] Fuel and Time Costs--Fuel and time costs are determined from aircraft optimal cruise performance conditions. There are two different types of cruise performance. If there are no hazard areas, the cruise altitude and speed are free to be chosen to optimize the cruise cost function. If there are hazard areas, the cruise altitude may be specified, e.g., the top or bottom altitude of the hazard areas. Thus, there are two possible cruise solution types: 1) unconstrained cruise--the altitude is free to be chosen, and 2) constrained altitude cruise--the altitude is specified.).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., Pub. No.: US 20030093219 A1, in view of FANG et al., Pub. No.: US 20160142492 A1, further in view of Bauer et al., Pub. No.: US 20180002010 A1, and further in view of GONG et al., US 20180068567 A1.

Regarding claims 8-10, Schultz et al. discloses the method of claim 1. Schultz et al. is not explicitly disclosing “vehicle attributes”, however, GONG et al., US 20180068567 A1, teaches SYSTEMS AND METHODS FOR GEO-FENCING DEVICE COMMUNICATIONS and discloses;
wherein three-dimensional route is further determined based on one or more attributes of the vehicle 
wherein the one or more attributes include a vehicle size, a vehicle speed, a vehicle load, a vehicle energy capacity, or a combination thereof 
([0136] “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding UAV through the authentication center according to its UAV identifier (ID) and obtain relevant information (such as the UAV's configuration, its capacity level and security level). The security system may be able to handle UAVs of different types. UAVs of different types may have different physical characteristics (e.g., models, shapes, sizes, engine power, ranges, battery life, sensors, performance capabilities, payload, payload ratings or capacity) or may be used to perform different missions (e.g., surveillance, videography, communications, delivery). The UAVs of different types may have different security levels or priorities.”& [0618] “In some embodiments, the information about the UAV identity may include a UAV identifier. The information may include information about UAV type. The information may include position information for the UAV. For example, the UAV may broadcast its current global coordinates. The UAV may broadcast any other attributes, such as parameters of the UAV or UAV type. & [0685] The detector may be able to detect any information about the UAV and/or the user. The detector may detect UAV or user type. The detector may be able to determine a UAV identifier and/or user identifier. In some embodiments, the detector may be a communication module. The communication module may receive a communication from the UAV or the external device indicative of the UAV and/or user information. The UAV may broadcast information that may be received by the detector to detect the presence of the UAV. The broadcasted information may include information about the UAV, such as identity of the UAV, UAV type, location of the UAV, or attribute of the UAV.).
wherein the risk-related data further includes at least one of: electromagnetic field data; data on an absence of location signals; weather data; network coverage data; and aviation related data ([0177] The set of flight regulations may be generated based to encompass one or more factors additional factors, such as those described elsewhere herein. For example, environmental conditions may be considered. For instance, a more restrictions may be provided if 
GONG et al., teaches that these features are useful in order to improve flight safety of unmanned aerial vehicles (UAVs). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by GONG et al., with the system disclosed by Schultz et al. in order to improve flight safety of unmanned aerial vehicles (UAVs). Flight control and authentication systems and methods may be provided which may aid in tracking UAV usage. The systems may uniquely identify various parties that are interacting (e.g., users, remote controllers, UAVs, geo-fencing devices) (see para.[0004]).


Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks pages 8-14, filed on 12/17/2021 with respect to claim(s)  1-4, 7-14, & 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding argued claim 10 elements, the obviousness rejection is shown at the current Office Action page 13  : “Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., Pub. No.: US 20030093219 A1, in view of FANG et al., Pub. No.: US 20160142492 A1, further in view of Bauer et al., Pub. No.: US 20180002010 A1, and further in view of GONG et al., US 20180068567 A1.”. 

Regarding arguments about the primary prior art reference Schultz : Schultz, Robert L.  et al., US 20030093219 A1, Four-dimensional route planner; claim language BRI in line with Specification, Schultz does disclose the referenced claim elements as shown on the current Office Action. 

Regarding argued “3D volume”, statements, Shuldtz et al. discloses cited claim elements as shown on the current office action pages 6-7. 

Regarding argued “dynamic population density data”, FANG et al., discloses cited claim elements as shown on the current office action page 5. 

Schultz et al., Pub. No.: US 20030093219 A1, in view of FANG et al., Pub. No.: US 20160142492 A1, further in view of Bauer et al., Pub. No.: US 20180002010 A1, and further for claims 3-4, 13-14 & 18-19 , in view of Gilboa-Amir-Asaf et al., Patent No.: US 10553122 B1, further for claims 8-10, in view of GONG et al., US 20180068567 A1, discloses each and every element of the subject claims either expressly or inherently, either alone or in combination .












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knapp; Burton Matthew et al.	US 20180134400 A1	SYSTEM AND METHODS FOR IMPLEMENTING REGIONAL AIR TRANSIT NETWORK USING HYBRID-ELECTRIC AIRCRAFT
Bertram; Joshua R. et al.	US 9542849 B1	Risk-based flight path data generating system, device, and method
MEREDITH; SHELDON et al.	US 20130051239 A1	PRIORITIZING NETWORK FAILURE TICKETS USING MOBILE LOCATION DATA
Gabbai; Jonathan	US 20170011340 A1	PUBLIC TRANSPORT INFRASTRUCTURE FACILITATED DRONE DELIVERY
LEE SEONG WHAN et al.	KR 20180047149 A	APPARATUS AND METHOD FOR RISK ALARMING OF COLLISION
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/
Examiner, Art Unit 3665


/BEHRANG BADII/Primary Examiner, Art Unit 3665